

Exhibit 10.1


October 28, 2020


Timothy Young


Re: Role and Compensation Change




Dear Timothy,


On behalf of Dropbox inc. (“Dropbox”), this letter confirms the details of your
new role as President of Dropbox Inc., effective November 2, 2020. In this role,
you will continue reporting to the CEO.


1.Base Salary. Effective on November 2, 2020, your annualized base salary will
be adjusted to $600,000.00 per year (less all applicable withholding and
deductions), which will be paid in accordance with Dropbox’s normal payroll
practices. Your base salary will be subject to review and adjustment based upon
the Company’s normal performance review practices.


2.Equity. We will recommend to the Dropbox Board of Directors (or its delegate)
(the “Board”) that you be granted additional restricted stock (“RSAs”) with an
approximate current value of $10,000,000.00 under Dropbox’s equity incentive
plan, with the number of shares granted to be determined by the average closing
price of Dropbox common stock for the prior month (the “grant”). The Grant will
be subject to the terms of Dropbox’s Equity Award Grant Policy, equity incentive
plan, and the Restricted Stock Unit Agreement between you and Dropbox. This
Grant is further subject to the Board’s approval and the promise to recommend
the approval does not create an obligation for Dropbox to issue any equity
grant. Further details on the equity plan and any specific grant will be
provided upon the Board’s (or its delegate’s) approval of the Grant.


3.Employee Benefits. You and your family members will continue to be eligible to
participate in Dropbox’s standard employee benefits plans as they are provided
to San Francisco, California employees to the extent that you meet their
eligibility criteria. This Section 4 does not create any obligation on the part
of Dropbox to adopt or maintain any employee benefit plan or program at any
time. Dropbox may amend or terminate, any employee benefit plan or program at
any time.


4.Terms of Employment. The remaining terms of your employment are contained in
your original offer letter. Specifically, the Confidentiality, Duty Not to
Compete, and Arbitration provisions of that agreement are hereby incorporated by
reference.







--------------------------------------------------------------------------------



5.At-Will Employment. Acceptance of this new role does not alter the at-will
nature of your employment with Dropbox which means the employment relationship
can be terminated by either you or Dropbox for any reason, at any time, with or
without prior notice or cause


Congratulations on this new role and thanks for all your hard work! Please let
me know if you have any additional questions.







Very truly yours, /s/ Drew HoustonDrew HoustonChief Executive Officer




/s/ Timothy YoungTimothy Young10/28/2020October 28, 2020Dropbox, Inc. 1800 Owens
StreetSuite 200San Francisco, CAdropbox.com
















--------------------------------------------------------------------------------
















